Citation Nr: 0840047	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  01-04 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for 
lumbar myositis and strain with spondylosis and disc disease.

2.  Entitlement to a rating in excess of 10 percent for right 
lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1973 to 
July 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

Historically, the Board notes that the veteran was service 
connected for lumbo-paravertebral muscle myositis, and 
assigned a 10 percent disability rating from February 21, 
1978.  By way of a November 1997 rating decision, the RO 
increased the veteran's disability rating to 20 percent, 
effective from June 9, 1997.  It was characterized as 
including L5-S1 radiculopathy.  In October 2000, the veteran 
filed a claim for an increased rating, which the RO denied in 
a December 2000 rating decision.  During the pendency of this 
appeal, by way of a June 2008 rating decision, the Appeals 
Management Center (AMC) granted the veteran a separate 
compensable (10 percent) evaluation for his right lower 
extremity radiculopathy, effective from September 2002.  


FINDINGS OF FACT

1.  Functional loss due to lumbar myositis and strain with 
spondylosis and disc disease equates to severe limitation of 
motion; unfavorable ankylosis of the entire thoracolumbar 
spine has not been shown; pronounced disc disease or 
incapacitating episodes of at least 6 weeks in a year has not 
been shown.

2.  The veteran has right lower extremity radiculopathy 
manifested by no worse than mild incomplete paralysis.




CONCLUSIONS OF LAW

1.  The criteria for an increased (40 percent) evaluation for 
the veteran's lumbar myositis and strain with spondylosis and 
disc disease have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2003); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237, 5243 
(2007).

2.  The criteria for a rating in excess of 10 percent for 
right lower extremity radiculopathy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.124a, Diagnostic Code 8520 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in April 2001, March 2004, 
March 2005, and January and February of 2008.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and three supplemental statements of the case 
(SSOCs) reporting the results of its review of the issues and 
the text of the relevant portions of the VA regulations.  The 
veteran was also apprised of the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such it 
does not take the form prescribed by that case.  Failure to 
provide pre-adjudicatory notice of any of the necessary duty-
to-notify elements is presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  Nevertheless, 
lack of harm may be shown (1) when any defect was cured by 
actual knowledge on the part of the claimant, (2) when a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) when a benefit could not have 
been awarded as a matter of law.  Id., at 887; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board notes that the veteran was questioned about the 
effect the worsening of his low back disability had on his 
daily life and occupational activities at his November 2000, 
and April 2008 VA examinations performed in association with 
this claim.  In response to questioning regarding the impact 
of his disability on his daily life and occupational 
activities, the veteran reported in his November 2000  
examination, that he had at least two absences from work 
secondary to low back pain per month due to severe pain which 
lasted for 3 to 4 days; and at his April 2008 examination, 
the veteran noted that he lost sleep due to his back pain, 
had difficulty with sexual intercourse, and noted that he had 
difficulty putting on his shoes and socks, and had to have 
physical therapy and bed rest during the past year due to 
flare-ups.  More specifically, regarding the impact of his 
low back disability on his daily activities, the veteran 
noted that he had difficulty mowing the lawn and lifting 
objects and reported that he experienced pain with prolonged 
standing.  Further, regarding his hobbies, the veteran noted 
that because he was unable to sit for a long period of time 
due to back pain, he was unable to attend wood carving 
exhibits to show what he had made.  The Board finds that the 
responses to the questioning at both the November 2000 and 
April 2008 examinations regarding the situations that give 
the veteran the greatest difficulty in his daily life show 
that the veteran had actual knowledge that medical and lay 
evidence was required to show an increase in severity, 
including the impact on his daily life, and employment.

Further, a letter to the veteran dated in January 2008, 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment.  See Vazquez-Flores.  The ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  The veteran was made aware of this.  In addition, 
this letter provided notice to the veteran of the types of 
evidence, both medical and lay, that could be submitted in 
support of his claim.  In light of the foregoing, the Board 
finds that, while the notice requirements of Vazquez-Flores 
were not met as contemplated by the Court, the administrative 
appeal process provided the veteran with notice of the 
specific rating criteria, and it is apparent from the record 
that he understood those things relative to a claim for 
increase as contemplated by the Vazquez-Flores Court.  
Consequently, a remand is not now required to furnish 
additional notice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

In the present case, the RO has obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and provided several examinations in furtherance of 
the veteran's claim for increased compensation for his lumbar 
myositis with strain, and neurologic symptoms.  The Board 
therefore finds that VA has satisfied its duty to notify and 
the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II. Background

A September 1999 VA examination revealed forward flexion to 
55 degrees, extension to 10 degrees, lateral bending left and 
right to 30 degrees, and the examiner noted that range of 
motion was painful at 50 to 55 degrees.  The examiner noted 
no spasms of the paravertebral muscles and tenderness at L1 
to S1 bilaterally at paravertebral muscles, and noted no 
postural abnormalities.  The examiner noted that an MRI dated 
in July 1999 revealed mild degenerative disc disease.  A May 
2000 progress note from the San Juan Puerto Rico VAMC noted 
forward flexion to 40 degrees, and lateral bending to 15 
degrees.

A November 2000 VA examination noted forward flexion to 60 
degrees, extension to 15 degrees, lateral bending left and 
right to 15 degrees, and spasm and tenderness to palpation at 
L1 to L5, no postural abnormalities, and diagnosed the 
veteran with lumbar myositis.  At this examination, the 
veteran reported having at least two absences from work 
secondary to low back pain per month due to severe pain, 
which lasted for three to four days.  At a May 2001 VA 
examination, the examiner reported forward flexion to 60 
degrees, extension to 15 degrees, lateral bending left and 
right to 20 degrees, and noted that range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups, but 
noted tenderness to palpation, spasm, paravertebral muscles 
L1 to S1 bilaterally.  The examiner diagnosed the veteran 
with straightening of lumbar lordosis suggestive of spasm, 
and mild lumbar degenerative changes.

A May 2001 letter from R.A., M.D., noted forward flexion to 
45 degrees, and lateral bending to 8 degrees, and noted that 
the veteran had DDD with persistent radiculopathy, which was 
causing recurrent attacks of a severe nature with 
intermittent relief.

A March 2002 VA examination noted forward flexion to 55 
degrees, extension to 10 degrees, and lateral bending right 
and left to 15 degrees.  The examiner noted that an MRI done 
in September 2000 revealed asymmetric left intra-foraminal 
bulge, mild lumbar degenerative changes.  The examiner noted 
no atrophies of the lower extremities, manual muscle test 
5/5, deep tendon reflexes +2 patellar, and +2 Achilles, and 
straight leg testing was painful but negative.  The examiner 
noted that the veteran should be able to do at least desk 
work, and therefore could not be considered unemployable.  A 
March 2002 general medical examination revealed degenerative 
joint disease at L4-5, and mild lumbar degenerative changes 
and T12 old compression fracture.  

The veteran was afforded a VA examination in April 2008.  At 
this examination, the veteran reported that he had to have 
treatment with physical therapy and bed rest during the past 
year due to low back pain flare-ups.  The veteran noted that 
in September 2007, Dr. S. gave him medical orders for 
complete bed rest prescribed by a physician and treatment by 
a physician.  He noted that he had frequent flare-ups to 10 
on a pain scale of 0 to 10, and stated that his back pain was 
sharp and radiated down to his right and left buttocks, 
thighs and calves.  The veteran stated that prolonged 
standing, pushing, or pulling a lawnmower during yard chores, 
and use of garden tools, were precipitating factors, and 
noted that there was decreased range of motion and stiffness 
of the low back during low back pain flare-ups.  The examiner 
noted that the veteran had been unemployed since 2001 from 
the United States Postal Service due to low back pain.  

On examination, the examiner reported that the veteran walked 
with a one-point cane and had a mild right lower extremity 
limp.  Range of motion testing revealed forward flexion to 53 
degrees, with painful flexion from 30 to 50 degrees, 
extension to 15 degrees, and lateral bending right and left 
to 17 degrees.  The examiner noted that the veteran was 
additionally limited by pain during repetitive range of 
motion testing, with visible objective evidence of pain 
(facial expressions of pain) and also noted that he was most 
likely limited by pain in his daily life with frequent 
bending and extending such as with putting on his socks and 
shoes.  However, the examiner noted that the veteran was not 
additionally limited by fatigue, weakness, lack of endurance, 
or in coordination during repetitive range of motion testing.  
The examiner noted tenderness to palpation and moderate 
intensity spasms of low back paravertebral muscles of L4, L5, 
and S1 bilaterally; but noted that there was no muscle spasm 
or guarding severe enough to result in an abnormal gait, or 
abnormal spinal contour, such as scoliosis, reversed lordosis 
or abnormal kyphosis.  No ankylosis was shown on examination.  
The examiner diagnosed the veteran with lumbar myositis and 
lumbar strain, moderate to severe, and para-central disc 
bulge at L4-L5.  

The 2008 examiner stated that he agreed with Dr. A.'s May 
2001 statement saying that clinical evidence of lumbosacral 
degenerative disc disease with persistent and recurrent 
radiculopathy caused recurrent attacks of a severe nature 
with intermittent relief, and stated that the veteran's DDD 
was moderate to severe.  A neurological examination revealed 
intact pinprick to light touch, in the bilateral lower 
extremities, and L1 and S1 dermatomes, and noted no atrophy 
of the lower extremities, normal muscle tone and bulk lower 
extremities.  Deep tendon reflexes were +2 bilaterally, and 
+2 Achilles bilaterally.

III. Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).   Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Here, as noted above in the VA examinations provided 
in November 2000, May 2001, March 2002, and April 2008, the 
effects of pain on use, functional loss, and excess 
fatigability were taken into account in assessing the range 
of motion of the veteran's thoracolumbar spine.

During the pendency of the veteran's claim the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The veteran 
was notified of the changes in supplemental statements of the 
case.  The first change was to Diagnostic Code 5293 regarding 
the criteria for rating intervertebral disc syndrome.  The 
change made effective September 26, 2003, renumbered all of 
the spine diagnostic codes, and provided for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a 
(2006).  Nevertheless, because the rating period in question 
includes periods prior to the changes to the regulations, VA 
must consider both old and new rating criteria, and apply the 
criteria most favorable to the veteran's claim.  

At the time the veteran's claim was first considered in 2000, 
his lumbar myositis with strain was evaluated by the RO 
utilizing diagnostic code 5292, pertaining to limitation of 
motion of the lumbar spine, diagnostic code 5295, pertaining 
to lumbosacral strain, and diagnostic code 5293, 
intervertebral disc syndrome.  38 C.F.R. § 4.71a (1999).  
Under Diagnostic Code 5292, a 10 percent rating was for 
application when there was slight limitation of motion of the 
lumbar spine, a 20 percent rating was for application when 
there was moderate limitation of motion, and a 40 percent 
rating was for application when there was severe limitation 
of motion.

With regard to intervertebral disc syndrome (IVDS), under 
diagnostic code 5293, a noncompensable evaluation was 
warranted for postoperative, cured IVDS, a 10 percent 
evaluation was warranted for mild symptoms, a 20 percent 
evaluation was warranted for moderate, recurring attacks, and 
a 40 percent rating was warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
A 60 percent rating was warranted when IVDS was pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

The old rating schedule also included a diagnostic code 
pertaining to lumbosacral strain.  Under Diagnostic Code 
5295, a zero percent (non-compensable) evaluation was for 
application when there were slight subjective symptoms only.  
A 10 percent evaluation was for application when there was 
characteristic pain on motion.  A 20 percent evaluation was 
for application when there was muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A 40 percent evaluation, the highest 
rating available under Diagnostic Code 5295, was for 
application when it was severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).

Under the criteria effective September 23, 2002, for 
evaluating intervertebral disc syndrome, the pertinent 
regulations evaluate IVDS either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Diagnostic code 5293 calls for rating incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months as 10 percent disabling.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a rating of 20 percent.  Incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrant a rating of 40 percent.  
Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrant a rating of 60 
percent.  Id.

Note (1) appended to Diagnostic Code 5293, states: for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2) states that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and notes that neurologic 
disabilities should be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes. 

As noted above, additional changes to rating disabilities of 
the spine became effective September 26, 2003.  The change 
provided for the evaluation of all spine disabilities under a 
new General Rating Formula for Diseases and Injuries of the 
Spine.  The General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A note calls for evaluation 
of any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Under the new General Rating Formula, a 20 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

Under Diagnostic Code 5243, effective September 26, 2003, 
intervertebral disc syndrome (IVDS) may be evaluated under 
either the General Rating Formula discussed above, or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain essentially the same 
as those effective September 23, 2002, as outlined above.

As noted above, Hart v. Mansfield calls for the Board to 
consider staged ratings for increased rating claims when the 
factual findings show distinct time periods where a service-
connected disability exhibits symptoms that would warrant 
different ratings.  In this case, as will be discussed below, 
the Board finds that staged ratings are not warranted at any 
point during the pendency of the appeal.  

IV. Analysis

Old rating criteria

Turning to a consideration as to whether the veteran deserves 
a 40 percent evaluation under the limitation of motion codes 
pertaining to lumbosacral strain, the Board finds that under 
Diagnostic Code 5292, the veteran is entitled to a higher 40 
percent evaluation because the medical evidence reflects 
severe limitation of motion, particularly after taking into 
account functional loss per DeLuca.  Here, a May 2000 
progress note entry and a May 2001 letter noted forward 
flexion to 40 degrees and 45 degrees respectively.  These 
measurements represent less than half, and only half, the 
full range of flexion. (90 degrees is full ROM).  Further, 
extension was noted to be 10 degrees at the veteran's 1999 
and 2002 VA examinations, when 30 degrees is the full range 
of extension.  Although the September 1999 VA examiner noted 
forward flexion to 55 degrees, he specifically noted that the 
range of motion was painful at 50 degrees, and the April 2008 
examiner noted that although the veteran had forward flexion 
to 53 degrees, flexion was painful beginning at 30 degrees, 
and the examiner noted that the veteran was additionally 
limited by pain during repetitive range of motion testing 
with visible objective evidence of pain (facial expressions 
of pain).  Here, because the record contains evidence of 
forward flexion limited to 40 degrees, and extension limited 
to 10 degrees, in addition to decreased flexion with pain 
beginning as early as 30 degrees in the arc, and including 
objective visible painful motion, the Board finds that the 
veteran's symptoms, after taking into consideration 
functional loss due to pain (DeLuca), are indicative of 
severe limitation of motion, and therefore he is entitled to 
a 40 percent evaluation under diagnostic code 5292.

The Board notes that a 40 percent evaluation is the highest 
rating available under diagnostic code 5295, pertaining to 
lumbosacral strain, and as just explained, the veteran's 
disability warrants a 40 percent evaluation under diagnostic 
code 5292 pertaining to limitation of motion of the lumbar 
spine.  Therefore, it is unnecessary to evaluate the 
veteran's disability under diagnostic code 5295.  To do so 
would result in inappropriate pyramiding of ratings.  
38 C.F.R. § 4.14 (1999).

Turning to whether the veteran is entitled to a higher (60 
percent) evaluation under diagnostic code 5293, the rating 
criteria pertaining to IVDS in effect prior to September 23, 
2002, because the evidence of record does not demonstrate 
pronounced, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm with little intermittent relief, the Board finds that 
the veteran is not entitled to a higher, 60 percent 
evaluation under this diagnostic code.  See  38 C.F.R. 
§ 4.71a (1999).  Specifically, such problems were not noted 
at any examination.  At the April 2008 VA examination, the 
examiner noted intact pinprick to light touch, in the 
bilateral lower extremities, and L1 and S1 dermatomes, and 
noted no atrophy of the lower extremities; there was normal 
muscle tone and bulk of the lower extremities.  Deep tendon 
reflexes were +2 bilaterally.  The neurological examination 
conducted by the March 2002 VA examiner produced similar 
results.  Further, a May 2001 letter from Dr. A. noted that 
the veteran had degenerative disc disease (DDD) with 
persistent radiculopathy that caused recurrent attacks of a 
severe nature with intermittent relief.  The April 2008 VA 
examiner specifically addressed Dr. A.'s statement, noting 
that he agreed, the veteran did in fact experience recurrent 
attacks of a severe nature with intermittent relief, and 
stated that the veteran's DDD was moderate to severe.  

Based on this medical evidence, the Board finds that a 
higher, 60 percent evaluation under diagnostic code 5293, it 
not warranted, because both Dr. A. in his May 2001 letter, 
and the April 2008 VA examiner both noted that the veteran 
has intermittent relief as opposed to little intermittent 
relief, as required by the rating criteria pertaining to a 60 
percent evaluation.  Further, both the May 2001 and April 
2008 examiners described the veteran's DDD as moderate to 
severe.  Therefore, because the veteran's experiences 
intermittent relief of his symptoms, and his DDD has been 
characterized as moderate to severe, the Board does not find 
that the medical evidence reveals pronounced, persistent 
neurological symptoms with characteristic pain, and little 
intermittent relief, as would be required to obtain a 60 
percent evaluation.

In summary, after considering all the pertinent rating 
criteria in effect prior to September 23, 2002, the Board 
finds that a 40 percent evaluation is warranted for the 
veteran's low back disability since the date of his claim for 
increase under diagnostic code 5292 pertaining to limitation 
of motion, but a higher (60 percent) evaluation is not 
warranted.

New rating criteria-effective September 23, 2002, and 
September 26, 2003

Turning to rating IVDS based on incapacitating episodes, the 
Board finds that a higher, 60 percent evaluation is not 
warranted because the medical evidence does not show that the 
veteran experiences incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
Although the veteran reported at his April 2008 examination, 
that in September 2007, Dr. S. gave him medical orders for 
complete bed rest prescribed by a physician and treatment by 
a physician, this statement is not sufficient to show 
incapacitating episodes having a total duration of at least 6 
weeks during a 12-month period.  Although the veteran noted 
that he was prescribed bed rest, he did not specify the 
length of time; nor does the record contain evidence to 
support the conclusion that he required bed rest of at least 
6 weeks during any 1-year period.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Further, under the new general rating formula for diseases 
and injuries of the spine, effective September 26, 2003, the 
veteran is not entitled to a higher, 50 percent, evaluation 
because there is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  Here, the November 2000 examiner 
noted no postural abnormalities, and the April 2008 examiner 
specifically noted that no ankylosis was shown on 
examination, and no other medical evidence of record shows 
that the veteran suffers from unfavorable ankylosis of the 
entire thoracolumbar spine.  Additionally, there has been no 
indication of incapacitating episodes, which are episodes 
that require bed rest prescribed by a physician.  38 C.F.R. 
§ 4.71a.  Therefore, the Board finds that a higher, 50 
percent evaluation is not warranted under the new rating 
criteria, effective September 26, 2003.

In sum, the Board finds that a 40 percent rating is warranted 
under old diagnostic code 5292 pertaining to limitation of 
motion, but that an evaluation higher than 40 percent is not 
warranted under any of the other applicable rating criteria 
for evaluating disabilities of the spine.

Right-sided radiculopathy

Disabilities of the sciatic nerve are evaluated utilizing the 
rating criteria found at Diagnostic Code 8520, paralysis of 
the sciatic nerve.  38 C.F.R. § 4.124a.  Under Diagnostic 
Code 8520, mild incomplete paralysis of the sciatic nerve is 
assigned a 10 percent rating.  For moderate incomplete 
paralysis of the sciatic nerve, a 20 percent rating is 
assigned, and for moderately severe incomplete paralysis of 
the sciatic nerve, a 40 percent rating is assigned.  Lastly, 
for severe incomplete paralysis with marked muscular atrophy, 
a 60 percent rating is assigned.  Complete paralysis of the 
foot which dangles and drops, with no active muscle movement 
possible below the knee, and flexion of the knee weakened (or 
very rarely lost) warrants an 80 percent rating.

Here, at the April 2008 VA examination, the veteran reported 
that his back pain radiated down to his right and left 
buttocks, thighs, and calves.  The examiner noted intact 
pinprick to light touch, in the bilateral lower extremities, 
and L1 and S1 dermatomes, and noted no atrophy of the lower 
extremities; there was normal muscle tone and bulk of the 
lower extremities.  Deep tendon reflexes were +2 bilaterally.  
The examiner noted a manual muscle test of 4.5/5 of right hip 
flexion, knee extensors, knee flexors, ankle dorsiflexors, 
and plantar flexors and foot eversion.  Straight leg raising 
test was positive on the right side.  The neurological 
examination conducted by the March 2002 VA examiner noted no 
atrophy of the lower extremities, manual muscle test 5/5 and 
deep tendon reflexes +2 patellar, and +2 Achilles.  

In this case, the Board finds that although it is clear that 
the veteran does in fact experience persistent, recurrent 
radiculopathy, as noted by both the March 2002 and April 2008 
VA examiners, the veteran's neurological testing does not 
suggest a level of severity corresponding to moderate 
incomplete paralysis.  Specifically, as just noted, testing 
revealed intact pinprick to light touch, no atrophy of the 
lower extremities, manual muscle testing was 5/5, and deep 
tendon reflexes were +2.  As such, the Board does not find 
the veteran's symptoms indicative of a higher, 20 percent 
rating for moderate incomplete paralysis of the sciatic 
nerve. 

Lastly, although the veteran has described his disabilities 
as being so severe that he deserves a higher rating, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2007).  The current evidence of record does not demonstrate 
that the veteran's low back disability or radiculopathy has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that his disability has an adverse effect on employment if 
the veteran were working, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2007).  
Given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of these issues to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to a 40 percent rating for lumbar myositis and 
strain with spondylosis and disc disease is granted, subject 
to the laws and regulations governing monetary benefits.

Entitlement to a rating in excess of 10 percent for right 
lower extremity radiculopathy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


